Title: From Benjamin Franklin to Richard Jackson, 10 June 1763
From: Franklin, Benjamin
To: Jackson, Richard


Dear Sir,
Woodbridge, New Jerse June 10. 1763
I have your Favours of Mar. 10. and April 4. Your being in Parliament gives me great Pleasure; it will afford you many Opportunities of patronizing effectually the important Interests of your America. I rejoice to hear your Work is finished: and feel already the Obligations we shall all be under to you for it. You mention a Proposal to charge us here with the Maintenance of 10,000 Men. I shall only say, it is not worth your while. All we can spare from mere Living, goes to you for Superfluities. The more you oblige us to pay here, the less you can receive there. I thank you for your Congratulations on my Son’s Promotion. The People seem much pleas’d with him, and the Assembly have added £200 to the old Salary of £1000. I forget whether I mention’d to you, that Mr. Symmer, a Gentleman that lives in Mount Street, near Berkely Square, could give you some Information concerning Dr. Barker, Father of the Heir to the Land Mr. Hughes desires to purchase. In preceding Letters I mention’d to you the great Eagerness of the People to remove westward; I send you enclos’d two Letters I happen to have with me that show something of it. One is from a Projector, who has a Number of Adventurers engag’d. Ensign Webb’s crude Scheme is suppress’d by Order of Gen. Amherst; but even that, had a great Number of Subscribers. The Indians however ought to be previously and prudently prepar’d for such Things, or they cannot succeed. The Delawares have broke out again, and kill’d 14 or 15 People about the Ohio; if this is in consequence of any general Discontent in that Nation concerning their Lands, as I apprehend it is; we shall have more Trouble before they are quelled. I am here on a Journey to New England, to regulate and improve the Post Offices. If you or any Friend of yours can have a convenient Opportunity of speaking a few kind Things of me to my new Master Lord Egmont, who does not know me, it may be of Service to me, and I shall be greatly obliged. I am, Dear Friend, Yours most affectionately
B Franklin

I wrote you before of your being chosen our Agent with £200 Sterling Salary. I hope it will not be disagreable to you.
R Jackson Esq

 Endorsed: Woodbridge N. Jersey 10 June 1763 B Franklin Esqr
